Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said outer sleeve" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlecht (US 2010/0260530) in view of Lurz (US 2575180).
Regarding claim 1, Schlecht teaches a system for applying a finishing material to a work surface, which system comprises: a handle assembly (14) having a proximal end and a distal end; a material reservoir (13) mounted on said handle assembly distal end, said reservoir including an interior configured for holding a quantity of finishing material, an inlet (when pressure plate 33 is open or a refiller valve, ¶67) to said interior, and an outlet (62) from said interior; said reservoir inlet configured for admitting said finishing material into said reservoir interior and said reservoir outlet configured for discharging said finishing material from said reservoir interior; a push-to-open valve assembly (12) connected to said reservoir outlet, said valve assembly having a closed, extended position (Fig. 5) and an open, contracted position (¶63); an applicator head (11) mounted to said valve assembly and configured for receiving said finishing material from said reservoir through said valve assembly with said valve assembly in said open position and for applying said finishing material to a work surface; said valve assembly being movable from said closed position to said open position by pushing said applicator head against said work surface; 
Schlecht does not teach that said valve assembly further comprises a flow adjustment mechanism for adjustment of finishing material flow through said valve assembly with said valve assembly in said open position.

Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Schlecht with a flow adjustment mechanism for adjustment of finishing material flow through said valve assembly with said valve assembly in said open position as taught by Lurz for the purpose of enabling a user to seal or partially seal the valve (Lurz, col. 3, ll. 6-29).
Regarding claim 2, the combination of Schlecht and Lurz teaches the system according to claim 1, wherein said flow adjustment mechanism comprises: an adjustable knob (Lurz, 54) having a proximal end and a distal end; a stop collar (Lurz, edge of pressure button) configured for making contact with said adjustable knob distal end with said valve assembly in said open position and preventing further contraction of said valve assembly; and wherein said adjustable knob is movable in relation to said stop collar (Lurz, via threads 56).
Regarding claim 3, the combination of Schlecht and Lurz teaches the system according to claim 2, wherein: said adjustable knob comprises internal threads (Lurz, col. 3, ll. 6-29); said valve assembly comprises flow adjustment mechanism external threads (Lurz, 56); said adjustable knob internal threads are threadably received within said flow adjustment mechanism external threads; and rotation of said adjustable knob moves said adjustable knob in relation to said stop collar.
Regarding claim 4, the combination of Schlecht and Lurz teaches the system according to claim 2, wherein: moving said adjustable knob further from said stop collar provides more finishing material flow through said valve assembly with said valve assembly in said open position; and moving said adjustable knob closer to said stop collar provides less finishing material flow through said valve assembly with said valve assembly in said open position (Lurz, col. 3, ll. 6-29).

Regarding claim 6, the combination of Schlecht and Lurz teaches the system according to claim 1, wherein said valve assembly further comprises: a hollow sleeve (Schlecht, 32) having a proximal end and a distal end, said hollow sleeve proximal end positioned within said reservoir interior and said hollow sleeve distal end configured for attachment to said applicator head; and a valve member (Schlecht, 58) reciprocably mounted in said hollow sleeve and movable between a closed position closing said hollow sleeve proximal end with said valve assembly in its closed position and an open position with said valve member spaced from said sleeve proximal end and admitting said finishing material from said reservoir interior into said hollow sleeve (Schlecht, ¶63).
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlecht and Lurz as applied to claim 6 above, and further in view of Wolcott (US 2637470).
Regarding claim 7, the combination of Schlecht and Lurz teaches the system according to claim 6, wherein: said hollow sleeve comprises an outer sleeve connected (via inner sleeve) to said reservoir and an inner sleeve (see annotated Fig. 5 below) reciprocably positioned within said outer sleeve; said outer and inner sleeves each including proximal and distal ends and a sleeve bore extending between said proximal and distal sleeve ends; said inner sleeve bore reciprocably receiving said valve member; a valve return spring (36) connected to said valve member; and said valve return spring having an expanded configuration biasing said valve member in said closed position sealing said inner sleeve (Schlecht, Fig. 5) and outer sleeve proximal ends and a contracted position with said valve member in said open position spaced from said outer sleeve proximal end (Schlecht, ¶68).

    PNG
    media_image1.png
    258
    501
    media_image1.png
    Greyscale

 Schlecht does not teach that the return spring is positioned coaxially in said inner sleeve.
Wolcott teaches a return spring (23) positioned coaxially in an inner sleeve (22).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have rearranged the valve of Schlecht such that the valve return spring was positioned coaxially in the inner sleeve as taught by Wolcott, wherein doing so would have merely been a matter of simple substitution of one known push to open valve with another.
Regarding claim 8, the combination of Schlecht, Lurz and Wolcott teaches the system according to claim 7, further comprising: a valve guide pin (Wolcott, 26) mounted in and extending across said outer sleeve bore; said valve guide pin including opposite ends each attached to said outer sleeve diametrically across said outer sleeve bore (Wolcott, Fig. 3); but does not teach that valve guide pin includes a hole coaxially aligned with said inner and outer sleeves; and said valve member including a valve stem coaxially aligned with said inner and outer sleeves and reciprocably received in said valve guide pin hole and a valve head coaxially mounted on said valve stem and configured for sealing said outer sleeve proximal end with said valve member in said closed position.
Instead, Wolcott teaches that a valve stem (24) that has a hole that receives the valve guide pin.
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have reversed the connection between the valve stem and valve guide pin of Wolcott because Applicant has not disclosed that the claimed valve pin and valve stem arrangement provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Wolcott’s valve and the applicant’s invention to perform equally well with either the valve arrangement taught by Wolcott or the claimed valve arrangement because both valve arrangements are equally capable of controlling the flow of the finishing material.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the valve of Wolcott to obtain the invention as specified in claim 8 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Wolcott.
Regarding claim 9, the combination of Schlecht, Lurz and Wolcott teaches the system according to claim 8, further comprising: a pair of guide pin slots (Wolcott, 29) formed in said inner sleeve; and each guide pin slot slidably receiving a respective valve guide pin end.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlecht and Lurz as applied to claim 1 above, and further in view of Olsen (US 4946077).
Regarding claims 10 and 11, the combination of Schlecht and Lurz teaches the system according to claim 1, wherein: said reservoir comprises a dispensing head (Schlecht, 62) at its distal end; a partially spherical collar (105) coaxial with said inner sleeve bore and said applicator tool comprises a socket (Schlecht, ¶77) configured for receiving said partially spherical collar and forming a ball-and-socket, universal joint.

Olsen teaches a dispensing head (20) with a threaded bore (19), and an outer sleeve (25) that comprises a threaded section (28) at its proximate end configured for being threadably received in said dispensing head threaded bore; wherein said outer sleeve further comprises: an outwardly-extending piece (33) configured for aligning with the distal end of said dispensing head with said valve assembly assembled within said dispensing head; and said outwardly-extending piece comprising a pair of parallel wrench flats (38).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Schlecht such that dispensing head comprises a threaded bore; said outer sleeve comprises a threaded section at its proximate end configured for being threadably received in said dispensing head threaded bore; wherein said outer sleeve further comprises: an outwardly-extending piece configured for aligning with the distal end of said dispensing head with said valve assembly assembled within said dispensing head; and said outwardly-extending piece comprising a pair of parallel wrench flats as taught by Olsen, for the purpose of providing a simple way to tighten the sleeve on the reservoir (Olsen, col. 4, ll. 31-37).
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlecht and Lurz as applied to claim 1 above, and further in view of Davis, Jr. (US 4376498).
Regarding claim 12, the combination of Schlecht and Lurz teaches the system according to claim 1, but does not teach that said handle assembly further comprises a linear actuator movable between 
Davis, Jr. teaches a handle assembly further comprises a linear actuator (11) movable between extended and retracted positions; and said linear actuator comprises a plunger (54) in a reservoir, said plunger configured for advancing said finishing material through said reservoir and discharging said finishing material through an outlet.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Schlecht such that assembly further comprises a linear actuator movable between extended and retracted positions; and said linear actuator comprises a plunger in said reservoir, said plunger configured for advancing said finishing material through said reservoir and discharging said finishing material through said outlet with said valve assembly in said open position as taught by Davis, Jr., wherein doing so would have merely been a matter of simple substation of one known pressure applying means with another with predictable results.
Regarding claim 13, the combination of Schlecht, Lurz and Davis, Jr. teaches the system according to claim 12, wherein said linear actuator comprises: a gas cylinder unit (Davis, Jr. 16 and 17) configured for extending said plunger into said reservoir and discharging said finishing material (Davis, Jr. col. 6, ll. 10-15) with said valve assembly in said open position.
Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlecht, Lurz, Wolcott and Davis, Jr.
Regarding claim 14, Schlecht teaches a system for applying a finishing material to a work surface, which system comprises: a handle assembly (14) having a proximal end and a distal end; a material reservoir (13) mounted on said handle assembly distal end, said reservoir including an interior 

Lurz teaches a valve assembly that comprises a flow adjustment mechanism (54) for adjustment of finishing material flow through said valve assembly with said valve assembly in said open position, said flow adjustment mechanism comprising an adjustable knob (54) having a proximal end and a distal end and a stop collar (edge of pressure button) configured for making contact with said adjustable knob distal end with said valve assembly in said open position and preventing further contraction of said valve assembly; and said adjustable knob being moveable in relation to said stop collar (via threads 56), wherein moving said adjustable knob further from said stop collar provides more material flow through said valve assembly with said valve assembly in said open position, and moving said adjustable knob closer to said stop collar provides less material flow through said valve assembly with said valve assembly in said open position. 

Wolcott teaches a return spring (23) positioned coaxially in an inner sleeve (22).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Schlecht with a flow adjustment mechanism for adjustment of finishing material flow through said valve assembly with said valve assembly in said open position, said flow adjustment mechanism comprising an adjustable knob having a proximal end and a distal end and a stop collar configured for making contact with said adjustable knob distal end with said valve assembly in said open position and preventing further contraction of said valve assembly; and said adjustable knob being moveable in relation to said stop collar, wherein moving said adjustable knob further from said stop collar provides more finishing material flow through said valve assembly with said valve assembly in said open position, and moving said adjustable knob closer to said stop collar provides less finishing material flow through said valve assembly with said valve assembly in said open position as taught by Lurz for the purpose of enabling a user to seal or partially seal the valve (Lurz, col. 3, ll. 6-29). Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Schlecht such that assembly further comprises a linear actuator movable between extended and retracted positions; and said linear actuator comprises a plunger in said reservoir, said plunger configured for advancing said finishing material through said reservoir and discharging said finishing material through said outlet with said valve assembly in said open position as taught by Davis, Jr., wherein doing so would have merely been a matter of simple substation of one known pressure applying means with another with predictable results. Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing 
Regarding claim 15, the combination of Schlecht, Lurz, Davis, Jr. and Wolcott teaches the system according to claim 14, wherein: said adjustable knob comprises internal threads (that mate with Lurz 56); said valve assembly comprises flow adjustment mechanism external threads (Lurz, 56); said adjustable knob internal threads are threadably received within said flow adjustment mechanism external threads; and rotation of said adjustable knob moves said adjustable knob in relation to said stop collar.
Regarding claim 16, the combination of Schlecht, Lurz, Davis, Jr. and Wolcott teaches the system according to claim 14, wherein: movement of said adjustable knob in relation to said stop collar is selected from the group consisting of: threaded adjustment (Lurz, 56); ratcheted adjustment; removable cotter pin and associated grooves; toothed adjustment; articulated adjustment; and snapping adjustment.
Regarding claim 17, the combination of Schlecht, Lurz, Davis, Jr. and Wolcott teaches the system according to claim 14, further comprising: a valve guide pin (Wolcott, 26) mounted in and extending across said outer sleeve bore; said valve guide pin including opposite ends each attached to said outer sleeve diametrically across said outer sleeve bore (Wolcott, Fig. 3); but does not teach that valve guide pin includes a hole coaxially aligned with said inner and outer sleeves; and said valve member including a valve stem coaxially aligned with said inner and outer sleeves and reciprocably received in said valve guide pin hole and a valve head coaxially mounted on said valve stem and configured for sealing said outer sleeve proximal end with said valve member in said closed position.
Instead, Wolcott teaches that a valve stem (24) that has a hole that receives the valve guide pin.
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have reversed the connection between the valve stem and valve guide pin of Wolcott because Applicant has not disclosed that the claimed valve pin and valve stem arrangement provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Wolcott’s valve and the applicant’s invention to perform equally well with either the valve arrangement taught by Wolcott or the claimed valve arrangement because both valve arrangements are equally capable of controlling the flow of the finishing material.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the valve of Wolcott to obtain the invention as specified in claim 8 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Wolcott.
Regarding claim 18, the combination of Schlecht, Lurz, Davis, Jr. and Wolcott teaches the system according to claim 17, further comprising: a pair of guide pin slots (Wolcott, 29) formed in said inner sleeve; and each guide pin slot slidably receiving a respective valve guide pin end.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlecht, Lurz, Davis, Jr. and Wolcott as applied to claim 14 above, and further in view of Olsen.
Regarding claims 19 and 20, the combination of Schlecht, Lurz, Davis, Jr. and Wolcott teaches the system according to claim 14, wherein: said reservoir comprises a dispensing head (Schlecht, 62) at its distal end; a partially spherical collar (105) coaxial with said inner sleeve bore and said applicator tool comprises a socket (Schlecht, ¶77) configured for receiving said partially spherical collar and forming a ball-and-socket, universal joint.

Olsen teaches a dispensing head (20) with a threaded bore (19), and an outer sleeve (25) that comprises a threaded section (28) at its proximate end configured for being threadably received in said dispensing head threaded bore; wherein said outer sleeve further comprises: an outwardly-extending piece (33) configured for aligning with the distal end of said dispensing head with said valve assembly assembled within said dispensing head; and said outwardly-extending piece comprising a pair of parallel wrench flats (38).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Schlecht such that dispensing head comprises a threaded bore; said outer sleeve comprises a threaded section at its proximate end configured for being threadably received in said dispensing head threaded bore; wherein said outer sleeve further comprises: an outwardly-extending piece configured for aligning with the distal end of said dispensing head with said valve assembly assembled within said dispensing head; and said outwardly-extending piece comprising a pair of parallel wrench flats as taught by Olsen, for the purpose of providing a simple way to tighten the sleeve on the reservoir (Olsen, col. 4, ll. 31-37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/               Examiner, Art Unit 3754

/DAVID P ANGWIN/               Supervisory Patent Examiner, Art Unit 3754